Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 19-25, 36-42, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andre (2828009) in view of Ikeda (6315123).
Andre discloses a package (figs 1-4) with carriers (as in fig 2 within inside and outside; the Office notes that inside refers to the internal elements while outside refers to the external elements, as for example the elements 6, 7, 8, 9, 10, etc. are on outside and therefore refer the outer carrier and the elements 16, 21-25 are on the inside and therefore refer to the inner carrier), each having a tubular axis (fig 2 with an imaginary line that runs through one carrier from top to bottom and another imaginary lines that runs through another carrier from side to side where such imaginary lines are at a 90 degree angle), perpendicular (fig 2 see above with an imaginary line that runs through one carrier and another imaginary lines that runs through another carrier where such imaginary lines are at a 90 degree angle); articles (30), top, sides, bottom walls/panels (as in fig 2 on top sides and bottom; the Office notes that 6, 10, 23 may be either or top or bottom as the above merely depends on how the user orients the package), wrapped around (fig 2); complementary features/tabs and apertures/alignment apertures (adjacent 37, 36, 32, 38 and since the above provides tabs, the above is a locking tab where the complementary feature to the tab is also an aperture as already provided above; the Office notes that being defined by a cutaway struck merely refers to the aperture itself and not any additional structure; with respect to alignment apertures, the device already provides apertures above that are capable of being used in the intended use manner in Applicant’s intended use claim language); articles in two or more rows (as in fig 3; see 112 rejections above; inasmuch as device asymmetric in Applicants device, the prior art also performs the above; exposed to view such as in fig 4 via 33); multiple bottom panels on the outside (6, 10 overlapping in fig 2; multiple apertures as in fig 1 and registered as in fig 4 with abs and apertures adjacent 37, 36, 32, 38; in other words, since the above provides overlapping structure, the above features are also composite walls); the Office notes that the features/alignment features are capable of performing the intended use of the claims such as being capable of used with a machine, as well as permitting alignment of panels as the panels in fig 2 are vertically aligned; board materials (as in col. 1); article engaging structure (such as features adjacent 13, 33, 35, in fig 4 of which are slots); keel (28, 29).
	With respect to the inner carrier including multiple panels, Ikeda discloses similar art to inner carriers (figs 1-13) including an inner carrier with multiple panels that overlap (20, 12 and also including multiple apertures from multiple cutwaway as shown in fig 4 such as with 50-55, 70, 72, 74, 76).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andrew in view of Ikeda (by providing the above feature such as by replacing the single panel of Ikea with double panel and features of such in Ikeda) in order to provide additional means to access the contents within.  Ikeda further discloses a keel of which is in a v shape (figs 6, 10, 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference and further in view of Ikeda (by including the above shape) in order to provide an enhanced brace for the intended contents in order to secure them more properly in place.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a shape because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Richards (3495704).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Richards: oblique fold line on inner carrier at a corner (fold along tapered neck of article; in other words the portion between 24a and 23 that is tapered and located at the neck of the article is an oblique fold line on an inner carrier at a corner).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Richards (by providing the above folds at a corner of Andrew) in order to accommodate of another type of container such as a bottle neck.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a shape because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Potentially Allowable Subject Matter
Claim 43 would be potentially allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant/Appellant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicant/Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant/Appellant has failed to make clear as to the features Applicant believes are patentable in Applicant’s claims.  Applicant does refer to an “outer carrier with overlapping panels on a particular side and inner carrier with overlapping panels on the same side”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., side…same side) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It appears that Applicant may possibly be stating that the prior art does not disclose “wherein the first inner carrier comprises a composite first bottom wall comprising more than one bottom panel and the second outer carrier comprises a composite second bottom wall comprising more than one bottom panel”.    Andre discloses a package (figs 1-4) with carriers (as in fig 2 within inside and outside; the Office notes that inside refers to the internal elements while outside refers to the external elements, as for example the elements 6, 7, 8, 9, 10, etc. are on outside and therefore refer the outer carrier and the elements 16, 21-25 are on the inside and therefore refer to the inner carrier), top, sides, bottom walls/panels (as in fig 2 on top sides and bottom; the Office notes that 6, 10, 23 may be either or top or bottom as the above merely depends on how the user orients the package), multiple bottom panels externally (6, 10 overlapping in fig 2; multiple apertures as in fig 1 and registered as in fig 4 with abs and apertures adjacent 37, 36, 32, 38; in other words, since the above provides overlapping structure, the above features are also composite walls).  With respect to the inner carrier including multiple panels, Ikeda discloses similar art to inner carriers (figs 1-13) including an inner carrier with multiple panels that overlap (20, 12 and also including multiple apertures from multiple cutaway as shown in fig 4 such as with 50-55, 70, 72, 74, 76).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andrew in view of Ikeda (by providing the above feature such as by replacing the single panel of Ikea with double panel and features of such in Ikeda) in order to provide additional means to access the contents within.  Applicant/Appellant then appears to state that the prior art does not disclose an oblique fold line.   Richards discloses oblique fold line on inner carrier at a corner (fold along tapered neck of article; in other words the portion between 24a and 23 that is tapered and located at the neck of the article is an oblique fold line on an inner carrier at a corner).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Richards (by providing the above folds at a corner of Andrew) in order to accommodate of another type of container such as a bottle neck.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a shape because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Appellant also appears to state that claims should be withdrawn because they depend from claim 1.  The Office notes that the withdrawn claims as already provided include subject matter to Applicant’s chosen non-elected species.  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the 103 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735